REGISTRATION RIGHTS AGREEMENT

Dated as of February 22, 2007

by and between

Golden Telecom, Inc.

and

Inure Enterprises Ltd.

1

TABLE OF CONTENTS

1. DEFINITIONS AND INTERPRETATION

1.1 Definitions
1.2 Interpretation

2. SECURITIES SUBJECT TO THIS AGREEMENT

3. DEMAND REGISTRATION

     
3.1
3.2
3.3
3.4
3.5
3.6
3.7
  Demand Requests
Certain Company Obligations
Effective Registration Statement
Number of, and Limitations on, Registrations
Expenses
No Underwritten Offerings, No 10b5-1 Trading Plans
Circumstances and Effect of Withdrawal of Demand Registration

4. REGISTRATION PROCEDURES

5. EXPENSES

6. INDEMNIFICATION

     
6.1
6.2
6.3
6.4
  Indemnification by the Company
Indemnification by Inure
Conduct of Indemnification Proceedings
Contribution

7. NO TRANSFER OF REGISTRATION RIGHTS

8. NO INCONSISTENT AGREEMENTS

9. TERM AND TERMINATION

10. MISCELLANEOUS

     
10.1
10.2
10.3
10.4
10.5
10.6
10.7
10.8
10.9
10.10
10.11
  Specific Performance
Waivers; Remedies
Amendments
No Assignment; Binding Effect; No Third Party Beneficiaries
Severability
Further Assurances
Entire Agreement
Notices
Governing Law
Arbitration
Counterparts; Language

2

REGISTRATION RIGHTS AGREEMENT dated as of February 22, 2007 (this “Agreement”)
between and among Golden Telecom, Inc., a corporation organized under the laws
of the State of Delaware, United States of America (the “Company”) and Inure
Enterprises Ltd., a corporation under the laws of the Republic of Cyprus
(“Inure”).

WITNESSETH

WHEREAS, Inure has agreed to sell to the Company, and the Company has agreed to
purchase from Inure, shares of capital stock of ZAO Cortec pursuant to the Stock
Purchase Agreement dated as of February 22, 2007 by and among EDN Sovintel LLC,
the Company, Inure and Rambert Management Limited (the “Purchase Agreement”);
and

WHEREAS, it is a condition precedent to the obligations of the parties under the
Purchase Agreement that the Company and Inure enter into this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

1. DEFINITIONS AND INTERPRETATION

1.1 Definitions

As used in this Agreement, the following terms shall have the following
meanings:

"Advice” has the meaning specified in the last paragraph of Section 4.

"Agents” means any Person authorized to act and who acts on behalf of Inure with
respect to the transactions contemplated by this Agreement.

"Agreement” has the meaning specified in the preamble hereto.

"Business Day” means a day upon which banks are generally open for business in
each of the Russian Federation and the United States of America.

"Common Stock” means shares of the Company’s common stock, par value $.01 per
share, as the same may be constituted from time to time.

"Company” has the meaning specified in the preamble hereto.

"Demand Registration” has the meaning specified in Section 3.1.

"Demand Request” has the meaning specified in Section 3.1.

"Effective Date” means the date on which the Closing under (and as defined in)
the Purchase Agreement has occurred.

"Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

"Existing Registration Rights Agreement” means the Registration Rights
Agreement, dated as of August 19, 2003 between and among Golden Telecom, Inc.,
Alfa Telecom Limited, Nye Telenor East Invest AS, OAO Rostelecom, Capital
International Global Emerging Markets Private Equity Fund, L.P., Cavendish
Nominees Limited and First NIS Regional Fund SICAV.

"Parties” means the Company and Inure.

"Person” means any natural person, corporation, partnership, limited liability
company, proprietorship, other business organization, trust, union, association
or Governmental or Regulatory Authority, whether incorporated or unincorporated.

"Principal Agreements” means this Agreement, the Purchase Agreement and the
Shareholders’ Agreement.

"Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement and all other amendments and supplements to the
Prospectus, including post-effective amendments and all material incorporated by
reference in such Prospectus.

"Purchase Agreement” has the meaning specified in the first recital hereto.

"Registrable Securities” means (a) the shares of Common Stock to be acquired by
Inure pursuant to the Purchase Agreement, and (b) any securities issued or
issuable with respect to any such shares of Common Stock by way of a stock
dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization, provided,
however, that Registrable Securities shall not include any such securities as
may be transferred pursuant to an exemption from the registration requirements
provided by Rule 144 under the Securities Act.

"Registration Expenses” has the meaning specified in Section 5.

"Registration Statement” means any registration statement of the Company which
covers Registrable Securities pursuant to the provisions of this Agreement,
including (a) the Prospectus, (b) any amendments and supplements to such
Registration Statement, (c) any post-effective amendments, (d) all exhibits and
all material incorporated by reference in such Registration Statement and
(e) any registration statement pursuant to a Demand Registration.

"Requesting Shareholder” has the meaning specified in Section 3.1.

"Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

"Shareholders’ Agreement” has the meaning set forth in the Purchase Agreement.

"SEC” means the United States Securities and Exchange Commission.

"Underwritten Offering” means the offering and sale of securities covered by any
registration statement pursuant to a firm commitment underwriting to an
underwriter at a fixed price for reoffering or pursuant to agency or best
efforts arrangement with an underwriter.

1.2 Interpretation

Unless the context of this Agreement otherwise requires, the following rules of
interpretation shall apply to this Agreement:

(a) the singular shall include the plural, and the plural shall include the
singular;

(b) words of any gender shall include the other gender;

(c) the words “hereof”, “herein”, “hereby”, “hereto” and similar words refer to
this entire Agreement and not to any particular Section or any other subdivision
of this Agreement;

(d) a reference to any “Article” or “Section” is a reference to a specific
Article or Section of this Agreement;

(e) a reference to any law, statute, regulation, notification or statutory
provision shall include any amendment, modification or re-enactment thereof, any
regulations promulgated thereunder from time to time, and any interpretations
thereof from time to time by any regulatory or administrative authority;

(f) a reference to any agreement, instrument, contract or other document shall
include any amendment, amendment and restatement, supplement or other
modification thereto; and

(g) a reference to any Person shall include such Person’s successors and
permitted assigns under any agreement, instrument, contract or other document.

2. SECURITIES SUBJECT TO THIS AGREEMENT

The securities entitled to the benefits of this Agreement are the Registrable
Securities but, with respect to any particular Registrable Security, only until
(a) it has been effectively registered under the Securities Act and disposed of
in accordance with the Registration Statement covering it, (b) it has been
distributed pursuant to Rules 144 or 144A under the Securities Act (or any
similar provision then in force) or (c) it has otherwise been transferred and a
new certificate or other evidence of ownership thereof not bearing a legend
restricting transfer under the Securities Act and not subject to any stop
transfer order has been delivered by or on behalf of the Company.

3. DEMAND REGISTRATION

3.1 Demand Requests

Inure shall have the right to request (in this capacity, a “Requesting
Shareholder”) in writing that the Company effect a registration under the
Securities Act with respect to all or part of the Registrable Securities held by
the Requesting Shareholder (a “Demand Registration”). The Requesting Shareholder
shall deliver to the Company in accordance with Section 10.8 a written request
for a Demand Registration (a “Demand Request”) specifying the number of
Registrable Securities to be registered, the intended method of distribution and
other relevant facts.

3.2 Certain Company Obligations

Following delivery of a Demand Request, and subject to the conditions of
Articles  3 and 4, the Company shall:

(a) give prompt written notice of such Demand Request to any Person it is
required to Notify in accordance with any other registration rights agreement to
which the Company is a party to; and

(b) use all reasonable efforts to effect such registration as promptly as
practicable (including, without limitation, by filing a Registration Statement
(and executing an undertaking to file any amendments thereto) covering the
Registrable Securities so requested to be registered and complying with
applicable regulations issued under the Securities Act and any other
governmental requirements or regulations) or as may be so requested.

3.3 Effective Registration Statement

Subject to Section 3.7, a Demand Registration shall not be deemed to have been
effected unless a Registration Statement with respect thereto has become
effective and remained effective in compliance with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities
covered by such Registration Statement for the period of time required pursuant
to Section 4(c).

3.4 Number of, and Limitations on, Registrations

Inure shall be entitled to request 2 (two) Demand Registrations. The Company
shall not be obligated to register any Registrable Securities pursuant to any
Demand Registration unless there is requested to be included in such
registration by the Requesting Shareholder at least 1,000,000 shares of Common
Stock (subject to such adjustments as may be necessary by reason of the
occurrence of an event contemplated by clause (b) of the definition of
Registrable Securities).

3.5 Expenses

All Registration Expenses, whether or not the Registration Statement has become
effective shall be paid or borne by (1) the Company in respect of the first
Demand Registration; and (2) Inure in respect of the second Demand Registration.

3.6 No Underwritten Offerings, No 10b5-1 Trading Plans

The Company has no obligation to file any Registration Statement for an offering
of shares of Common Stock that will be offered in an Underwritten Offering. No
Registration Statement filed pursuant to this Agreement be used in connection
with a Rule 10b5-1 trading plan.

3.7 Circumstances and Effect of Withdrawal of Demand Registration

Upon the request of the Requesting Shareholder or if the Requesting Shareholder
withdraws Registrable Securities from the Demand Registration such that the
number of Registrable Securities to be included in such Demand Registration
fails to meet the threshold specified in Section 3.4, the Company shall have the
right to cease proceeding with a Demand Registration requested by the Requesting
Shareholder and such withdrawn Demand Registration shall count as a Demand
Registration for purposes of Section 3.4.

4. REGISTRATION PROCEDURES

Whenever the Requesting Shareholder has delivered a Demand Request, the Company
shall promptly take all such actions as may be necessary or desirable to permit
the sale of such Registrable Securities, and pursuant thereto the Company shall
as expeditiously as possible:

(a) use its reasonable best efforts to prepare and file with the SEC

(i) not later than forty five (45) days after receipt of the first Demand
Request, provided that

(1) if the first Demand Request is received at any time prior to May 10, 2007,
such 45 day period shall start to run on May 10, 2007; and

(2) the Company shall not be required to file a Registration Statement until all
settlements under Section 2.6 of the Stock Purchase Agreement shall have been
completed;

(ii) not later than ninety (90) days after receipt of the second Demand Request,

(which time periods period may be extended by the Company for up to an
additional sixty (60) days if at the time of such request the Company is engaged
in negotiations in anticipation of its participation in a material merger,
acquisition or other form of business combination or, if by reason of such
transaction, the Company is not in a position to timely prepare and file the
Registration Statement and the Company furnishes to Inure a certificate signed
by the president or a vice president of the Company stating that in the good
faith opinion of the board of directors of the Company such registration would
interfere with such transaction then being pursued by the Company) a
Registration Statement on a form for which the Company then qualifies selected
by the Company and which form shall be available for the sale of the Registrable
Securities in accordance with the intended method or methods of distribution
thereof, and use its reasonable best efforts to cause such Registration
Statement to become effective; the Company shall not file any Registration
Statement pursuant to Article 3 or any amendment thereto or any Prospectus or
any supplement thereto (including such documents incorporated by reference) to
which Inure shall reasonably object in light of the requirements of the
Securities Act or any other applicable laws or regulations;

(b) before filing a Registration Statement or Prospectus or any amendments or
supplements thereto (excluding documents to be incorporated by reference
therein, except in the case of the preparation of the initial Registration
Statement), the Company shall, at least five (5) days before filing, furnish to
Inure copies of all such documents in substantially the form proposed to be
filed to enable Inure to review such documents prior to the filing thereof, and
the Company shall make such reasonable changes thereto (including changes to, or
the filing of amendments reflecting such changes to, documents incorporated by
reference) as may be reasonably requested by Inure;

(c) subject to paragraph (b) above, prepare and file with the SEC such
amendments and post-effective amendments to the Registration Statement as may be
necessary to keep the Registration Statement continuously effective for a period
of not less than ninety (90) days; cause the Prospectus to be supplemented by
any required Prospectus supplement, and as so supplemented to be filed pursuant
to Rule 424 under the Securities Act; and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement during the applicable period in accordance with the
intended methods of disposition by Inure set forth in such Registration
Statement or supplement to the Prospectus;

(d) notify Inure (i) when the Prospectus or any Prospectus supplement or
post-effective amendment has been filed, and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective,
(ii) of any request by the SEC for amendments or supplements to the Registration
Statement or the Prospectus or for additional information, (iii) of the issuance
by the SEC of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose, (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose and (v) of the
occurrence of any event which makes any statement made in the Registration
Statement, the Prospectus or any document incorporated therein by reference
untrue or which requires the making of any changes in the Registration
Statement, the Prospectus or any document incorporated therein by reference in
order to make the statements therein not misleading;

(e) make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of the Registration Statement at the earliest
possible moment;

(f) deliver to Inure as many copies of the Prospectus and any amendment or
supplement thereto as Inure may reasonably request;

(g) prior to the date on which the Registration Statement is declared effective,
use its reasonable best efforts to register or qualify, or cooperate with Inure
and its counsel in connection with the registration or qualification of, such
Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions as Inure reasonably requests in writing and do any and all
other acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by the Registration
Statement; provided that the Company will not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified or to take
any action which would subject it to general service of process or taxes in any
such jurisdiction where it is not then so subject; provided, further, that the
Company will not be required to qualify such Registrable Securities in any
jurisdiction in which the securities regulatory authority requires that Inure
submit any shares of its Registrable Securities to the terms, provisions and
restrictions of any escrow, lock-up or similar agreement(s) for consent to sell
Registrable Securities in such jurisdiction unless Inure agrees to do so;

(h) cooperate with Inure to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends;

(i) use its reasonable best efforts to cause the Registrable Securities covered
by the Registration Statement to be registered with or approved by such other
governmental agencies or authorities within the United States as may be
necessary to enable the seller or sellers thereof to consummate the disposition
of such Registrable Securities;

(j) upon the occurrence of any event contemplated by paragraph (d)(i) above,
prepare a supplement or post-effective Amendment to the Registration Statement
or the Prospectus or any document incorporated therein by reference or file any
other required document so that, as thereafter delivered to the purchasers of
the Registrable Securities, the Prospectus will not contain an untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading;

(k) use its reasonable best efforts to cause all Registrable Securities covered
by the Registration Statement to be listed on the Nasdaq Stock Market and each
other exchange on which similar securities issued by the Company are then listed
if requested by Inure;

(l) provide a transfer agent and registrar for all Registrable Securities; and

(m) take such other reasonable steps that are necessary or advisable to permit
the sale of such Registrable Securities.

The Company may require Inure to furnish to the Company such information and
documents regarding Inure and the distribution of the Registrable Securities as
the Company may from time to time reasonably request in writing.

Inure agrees that, upon receipt of any notice from the Company of the happening
of any event of the kind described in Section 4(d)(v) hereof, Inure will
forthwith discontinue disposition of Registrable Securities until Inure’s
receipt of the copies of the supplemented or amended Prospectus contemplated by
Section 4(j), or until it is advised in writing (the “Advice”) by the Company
that the use of the Prospectus may be resumed, and has received copies of any
additional or supplemental filings which are incorporated by reference in the
Prospectus, and, if so directed by the Company, Inure will deliver to the
Company (at the Inure’s expense) all copies, other than permanent file copies
then in Inure’s possession, of the Prospectus covering such Registrable
Securities current at the time of receipt of such notice. If the Company shall
give such notice, the time periods mentioned in Section 4(c) hereof shall be
extended by the number of days during the period from and including the date of
the giving of such notice pursuant to Section 4(d)(v) to and including the date
when Inure shall have received the copies of the supplemented or amended
prospectus contemplated by Section 4(j) or the Advice.

5. EXPENSES

Except as otherwise provided herein, all expenses incident to the Company’s
performance of or compliance with this Agreement including without limitation
all registration and filing fees, including with respect to filings required to
be made with the National Association of Securities Dealers, fees and expenses
of compliance with securities or blue sky laws (including reasonable fees and
disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities and determination of their eligibility for investment
under the laws of such jurisdictions as holders of a majority of the Registrable
Securities being sold may designate), printing expenses, messenger, telephone
and delivery expenses, and fees and disbursements of counsel for the Company,
and of all independent certified public accountants (including the expenses of
any special audit and “comfort” letters required by or incident to such
performance), the fees and expenses incurred in connection with the listing of
the securities to be registered on each securities exchange on which similar
securities issued by the Company are then listed, rating agency fees, securities
acts liability insurance if Inure so requires, the reasonable fees and expenses
of any special experts retained by Inure or by the Company at the request of
Inure in connection with such registration and fees and expenses of other
Persons retained by Inure (all such expenses being herein called “Registration
Expenses”) in respect of the first Demand Registration will be paid and borne by
the Company and in respect of the second Demand Registration shall be paid and
borne by Inure (on demand). The Company shall, in any event, pay its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties) and the expense of
any annual audit which are not Registration Expenses for purposes of this
Agreement. In no event shall the Company be liable for the payment of any
discounts, commissions or fees of underwriters, selling brokers, dealer managers
or similar industry professionals relating to the distribution of the
Registrable Securities. Inure shall be liable for the cost and expense of the
time spent by its officers, employees and Agents, including Inure’s counsel, in
connection with the registration of Registrable Securities owned by it.

6. INDEMNIFICATION

6.1 Indemnification by the Company

The Company will indemnify and hold harmless, to the full extent permitted by
law, Inure, its officers and directors, Agents and each Person who controls
Inure (within the meaning of the Securities Act) against all losses, claims,
damages, liabilities (or actions in respect thereto) and expenses to which any
such Person may be subject, under the Securities Act or otherwise, and reimburse
all such Persons for any legal or other expenses incurred with investigating or
defending against any such losses, claims, damages or liabilities, insofar as
such losses, claims, damages or liabilities arise out of or are based upon any
untrue or alleged untrue statement of a material fact contained in a
Registration Statement, Prospectus or preliminary prospectus or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, except insofar as
the same arise out of or are based upon an untrue statement of a material fact
or omission of a material fact required to be stated therein or necessary to
make the statements therein not misleading, which statement or omission is made
therein in reliance upon and in conformity with information furnished in writing
to the Company by Inure, expressly for use therein. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
Inure, Inure’s directors and officers, its Agents or a controlling Person, and
shall survive the transfer of such securities by Inure.

6.2 Indemnification by Inure

Inure will indemnify and hold harmless, to the full extent permitted by law, the
Company, its directors and officers and each Person who controls the Company
(within the meaning of the Securities Act) against any losses, claims, damages,
liabilities (or actions in respect thereto) and expenses to which any such
Person may be subject, under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities arise out of or are based upon any untrue
or alleged untrue statement of a material fact contained in a Registration
Statement or Prospectus or preliminary prospectus or any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, to the extent, but only if and to the
extent, that such untrue or alleged untrue statement or omission or alleged
omission is made therein in reliance upon and in conformity with the information
furnished in writing by Inure specifically for inclusion therein. In no event
shall the liability of Inure hereunder be greater in amount than the dollar
amount of the proceeds received by Inure upon the sale of the Registrable
Securities giving rise to such indemnification obligation. The Company shall be
entitled to receive indemnities from underwriters, selling brokers, dealer
managers and similar securities industry professionals participating in the
distribution, to the same extent as provided above with respect to information
so furnished in writing by such Persons.

6.3 Conduct of Indemnification Proceedings

Any Person entitled to indemnification hereunder will (a) give prompt notice to
the indemnifying party of any claim with respect to which it seeks
indemnification and (b) unless in such indemnified party’s reasonable judgment a
conflict of interest may exist between such indemnified and indemnifying parties
with respect to such claim, permit such indemnifying party to assume the defense
of such claim with counsel reasonably satisfactory to the indemnified party and
in that case the indemnified party shall have the right to participate in the
conduct of such defense provided that it will pay for the fees of its own
counsel. Whether or not such defense is assumed by the indemnifying party, the
indemnifying party will not be subject to any liability for any settlement made
without its consent (but such consent will not be unreasonably withheld). No
indemnifying party will consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation. An indemnifying party who is
not entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim, in which event the indemnifying party shall be obligated
to pay the fees and expenses of such additional counsel or counsels. The failure
to notify an indemnifying party promptly of the commencement of any such action,
if and to the extent prejudicial to its ability to defend such action, shall
relieve such indemnifying party of any liability to the indemnified party under
this Article 6, but the omission so to notify the indemnifying party will not
relieve it of any liability that it may have to any indemnified party otherwise
than under this Article 6.

6.4 Contribution

(a) To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages or liabilities in such proportion as
is appropriate to reflect the relative fault of the indemnifying party and
indemnified party in connection with the actions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of such indemnifying party and indemnified
party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of material
fact or omission or alleged omission to state a material fact, has been made, or
relates to information supplied by, such indemnifying party or indemnified
party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such action. The amount paid or payable by a
party as a result of the losses, claims, damages or liabilities referred to
above shall be deemed to include any legal or other fees or expenses reasonably
incurred by such party in connection with any investigation or proceeding. In
any event, the amount of contribution payable by Inure hereunder shall not
exceed the dollar amount of the proceeds received by Inure upon the sale of the
Registrable Securities giving rise to such contribution obligation.

(b) The Parties agree that it would not be just and equitable if contribution
pursuant to this Section 6.4 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

7. NO TRANSFER OF REGISTRATION RIGHTS

The registration rights of Inure under this Agreement with respect to any
Registrable Securities may not be transferred to any Person without the prior
written consent of the Company, which consent may be conditional (except to the
extent required by the Amendment to VTB Loan Agreement or in connection with an
initial (but no subsequent) refinancing of a loan documented by the Amendment
VTB Loan Agreement by a reputable financial institution or institutions of the
loans issued by VTB, provided that such exception shall be subject to prior
written notice to the Company and each other Shareholder (as this term is
defined in the Shareholders’ Agreement) containing the identity of the proposed
lender and a summary of the principal terms).

8. NO INCONSISTENT AGREEMENTS

The Company shall not enter into any agreement or arrangement of any kind with
any Person that is inconsistent with any of the rights granted to Inure in this
Agreement or otherwise conflicts with any of the provisions hereof. Inure
acknowledges that the Company is a party to the Existing Registration Rights
Agreement and agrees that if any action requested or required to be taken
hereunder would conflict with, or cause a breach of such Agreement, then the
Company shall not be obligated to take such action and instead shall use best
reasonable efforts to resolve such conflict or breach.

9. TERM AND TERMINATION

This Agreement shall become effective on the Effective Date and remain in effect
until the first to occur of (a) the date on which all of the Parties agree in
writing to the termination of this Agreement, (b) all securities covered hereby
cease to be Registrable Securities, and (c) the termination of the Purchase
Agreement.

10. MISCELLANEOUS

10.1 Specific Performance

The Parties hereby declare that it is impossible to measure in money the damages
that will accrue to a Party by reason of a failure by another Party to perform
any of the obligations under this Agreement. Therefore, if any Party shall, in
accordance with Section 10.10, institute any proceeding to enforce specifically
the provisions hereof, any Party against whom such proceeding is brought hereby
waives the claim or defense therein that the Party instituting such proceeding
has an adequate remedy at law or in damages, and the Party against whom such
proceeding is brought shall not urge in any such proceeding the claim or defense
that such remedy at law or in damages exists.

10.2 Waivers; Remedies

Any term or condition of this Agreement may be waived at any time by the Party
that is entitled to the benefit thereof, but no such waiver shall be effective
unless set forth in a written instrument duly executed by or on behalf of the
Party waiving such term or condition. No waiver by any Party of any term or
condition of this Agreement, in one or more instances, shall be deemed to be or
construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion. All remedies, either under this Agreement or
by law or otherwise afforded, will be cumulative and not alternative.

10.3 Amendments

This Agreement may be amended, supplemented or modified only by a written
instrument duly executed by or on behalf of each Party.

10.4 No Assignment; Binding Effect; No Third Party Beneficiaries

Except as provided in Article 7, neither this Agreement nor any right, interest
or obligation hereunder may be assigned by any Party without the prior written
consent of the other Parties and any attempt to do so will be void. Subject to
the preceding sentence, this Agreement is binding upon, inures to the benefit of
and is enforceable by the Parties and their respective successors and assigns.
The terms and provisions of this Agreement are intended solely for the benefit
of each Party and their respective successors or permitted assigns, and, except
as specified in Article 6, it is not the intention of the Parties to confer
third party beneficiary rights upon any other Person.

10.5 Severability

If any provision of this Agreement is or shall become invalid, illegal or
unenforceable in any jurisdiction, the invalidity, illegality or
unenforceability of such provision in such jurisdiction shall not affect or
impair the validity, legality or enforceability of (a) any other provision of
this Agreement or any such other document in such jurisdiction or (b) such
provision or any other provision of this Agreement or any such other document in
any other jurisdiction.

10.6 Further Assurances

From time to time, at any Party’s reasonable request and without further
consideration, each Party shall execute and deliver such additional documents
and take all such further action as may be reasonably necessary or desirable to
consummate and make effective, in the most expeditious manner practicable, the
transactions contemplated by this Agreement.

10.7 Entire Agreement

This Agreement and the other Principal Agreements will, from and after the
Effective Date, supersede all prior discussions and agreements among the Parties
with respect to the subject matter hereof and thereof and contain the sole and
entire agreement between the Parties with respect to the subject matter hereof
and thereof.

10.8 Notices

All notices, requests, demands and other communications provided for by this
Agreement shall be in writing (including telecopier or similar writing) and
shall be deemed to have been duly given only if delivered personally or by
facsimile transmission or sent by courier, addressed to the address of the
parties stated below or to such changed address as such party may have fixed by
notice or, if given by telecopier, when such telecopy is transmitted and the
appropriate answerback is received.



  (i)   If to Inure:

Inure Enterprises Limited
Diagoru 4, Kermia Building
6th floor, office 601
Nicosia P.C. 1097
Cyprus

Tel:
Fax:

         
(ii)
  If to the Company:  

 
       
 
  Golden Telecom, Inc.  

 
            2831 29th Street, NW Washington, D.C. 20008, USA

 
       
 
  Attn:   Julia Marx

Fax: +1 (202) 332-4877
Telephone: +1 (202) 332-5997

with a copy to:

      Moscow Representative Office of Golden TeleServices, Inc.

 
   
1, Kozhevnichesky Proezd, 2nd floor
Moscow, 115114, Russia
Attn:
 

General Counsel

Fax: +7 (495) 797-9306
Telephone: +7 (495) 967-1323

10.9 Governing Law

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York, United States of America, without giving effect to any
conflicts of laws principles thereof which would result in the application of
the laws of another jurisdiction.

10.10 Arbitration

Any dispute, controversy or claim arising out of or relating to this Agreement,
or the breach, termination or invalidity hereof, shall be settled by arbitration
in accordance with the UNCITRAL Arbitration Rules (the “Rules”) as at present in
force. There shall be three arbitrators, with the Company having the right to
appoint one arbitrator, and Inure having the right to jointly appoint one
arbitrator, with the third arbitrator being selected by the two arbitrators
appointed by the parties, or upon any failure to select the third arbitrator
within thirty (30) days from the date that the second of the party appointed
arbitrators has been selected, then the third arbitrator shall be appointed as
provided in the Rules. The seat and place of arbitration shall be New York City,
New York, USA and the English language shall be used throughout the arbitral
proceedings. Any arbitral award shall be final and may not be challenged in any
other arbitral tribunals located in any other jurisdictions. The successful
party shall have the right to enforce such arbitral award in any court of
competent jurisdiction. The arbitral tribunal shall have authority to consider
and include in any proceeding, decision or award any further dispute properly
brought before it by the parties to the arbitration insofar as such dispute
arises out of this Agreement, but, subject to the foregoing, no other parties or
other disputes shall be included in, or consolidated with, the arbitral
proceedings. All expenses connected with the arbitration, including legal fees
and other fees, incurred by the parties when resolving disputes under this
Agreement shall be payable in accordance with the arbitral award of the
tribunal.

10.11 Counterparts; Language

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

IN WITNESS WHEREOF, the Parties have executed this Registration Rights Agreement
as of the date first written above.

INURE ENTERPRISES LTD.

By /s/ Marina Abramova
Name: Marina Abramova
Title: Authorized Representative


GOLDEN TELECOM, INC.

By /s/ Jean-Pierre Vandromme
Name: Jean-Pierre Vandromme
Title: Chief Executive Officer


3